Order entered November 8, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01268-CV
                                   No. 05-16-01270-CV

                          IN RE CHARLIE PUENTES, Relator

                Original Proceeding from the County Court at Law No. 4
                                 Collin County, Texas
               Trial Court Cause Nos. 004-83427-2015 and 004-83429-2015

                                         ORDER
                       Before Justices Francis, Fillmore, and Stoddart

      In accordance with the Court’s opinion of this date, we DENY relator’s petition for writ

of mandamus and DENY AS MOOT relator’s motion for leave to file petition for writ of

mandamus.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE